Citation Nr: 0935534	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-38 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for Raynaud's syndrome with thoracic outlet 
syndrome due to protein S deficiency.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and K.J.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky
INTRODUCTION

The Veteran had active service from December 1961 to December 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, in pertinent part, granted service 
connection for Raynaud's syndrome with thoracic outlet 
syndrome due to protein S deficiency and assigned a 10 
percent disability evaluation effective from July 29, 2003.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

In August 2009, the appellant testified during a hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  The duty to assist the claimant includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).

In this case, the Board notes that the Veteran was most 
recently afforded a VA examination for his Raynaud's syndrome 
with thoracic outlet syndrome due to protein S deficiency in 
April 2008 in connection with his initial claim for service 
connection.  A copy of the examination report is associated 
with his claims file.  However, the Veteran and his 
representative have asserted that his symptoms have worsened 
since the April 2008 VA examination and specifically 
requested that he be afforded another examination.  
Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board finds that a VA examination is 
necessary to assess the current severity and manifestations 
of the Veteran's service-connected Raynaud's syndrome with 
thoracic outlet syndrome due to protein S deficiency.

Accordingly, the case is REMANDED for the following action:

The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected Raynaud's syndrome 
with thoracic outlet syndrome due to 
protein S deficiency.  If possible, the 
examination should be performed by a 
specialist.  If it is not possible, the 
examiner should be one that VA deems 
appropriate to perform an examination 
for rating purposes. See Cox v. 
Nicholson, 20 Vet. App. 563 (2007) (the 
Court has never required that medical 
examinations under section 5103A only 
be conducted by physicians.  As 
provided by 38 C.F.R. § 3.159(a)(1), 
"competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, 
or experience to offer medical 
diagnoses, statements, or opinions.").

Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the Veteran's service-
connected Raynaud's syndrome with 
thoracic outlet syndrome due to protein S 
deficiency.  The examiner should report 
all signs and symptoms necessary for 
rating the Veteran's disability under the 
rating criteria, including the frequency 
of characteristic attacks and whether 
there are any digital ulcers.  He or she 
should also indicate whether the Veteran 
has any occupational impairment as a 
result of the disorder.

The examiner should also distinguish 
between the symptoms that are 
manifestations of the Veteran's service-
connected Raynaud's syndrome with 
thoracic outlet syndrome due to protein S 
deficiency and those symptoms that are 
related to his nonservice-connected 
diabetes mellitus and skin disabilities.  
If it is not possible to differentiate 
between impairment resulting from 
Raynaud's syndrome and impairment 
resulting from any other nonservice-
connected disorders, the examiner should 
state so in the report.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

